Third District Court of Appeal
                              State of Florida

                       Opinion filed November 23, 2016.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D15-1451
                        Lower Tribunal No. 10-64050
                            ________________


                            Sharon L. Rollins,
                                   Appellant,

                                       vs.

            Marilyn M. Dickerson and Misti R. Delgado,
                                   Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Billbrough & Marks and Geoffrey B. Marks, for appellant.

     Kubicki Draper and Sharon C. Degnan (Fort Lauderdale), for appellees.


Before EMAS, FERNANDEZ and SCALES, JJ.

     EMAS, J.
      Sharon L. Rollins, the plaintiff below, appeals from a final judgment in her

favor and a subsequent order of the trial court denying her motion for additur and,

alternatively, for new trial. We affirm, holding that the trial court did not abuse its

discretion in denying the motion for new trial, as the alleged errors upon which the

motion was premised are either unmeritorious or were not properly preserved. See

Roth v. Cohen, 941 So. 2d 496, 500 (Fla. 3d DCA 2006) (holding that an issue

“must be presented to the lower court and the specific legal argument or ground to

be argued on appeal must be part of that presentation if it is to be considered

preserved”) (quoting Archer v. State, 613 So. 2d 446, 448 (Fla. 1993)). Had

Rollins’ trial counsel made a specific, proper and contemporaneous objection,

thereby giving the trial court adequate notice of the nature and impact of the

alleged error, the trial court would have had the opportunity to fashion an

appropriate remedy to ameliorate any error and cure the resulting prejudice which

Rollins raises for the first time on appeal.

      We also hold that the trial court did not abuse its discretion in denying

Rollins’ motion for additur. Allstate Ins. Co. v. Manasse, 707 So. 2d 1110 (Fla.

1998); Carnival Corp. v. Amato, 840 So. 2d 1088 (Fla. 3d DCA 2003); Kmart

Corp. v. Bracho, 776 So. 2d 342 (Fla. 3d DCA 2001); Phillips v. Ostrer, 481 So.

2d 1241 (Fla. 3d DCA 1985).

      Affirmed.



                                           2